DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on January 5, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,784,597 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Objections
Claim 1 is objected to because of the following minor informality:  The term house should appear to be housing.  
1. A multi-tap device for a cable television (CATV) system, comprising: a tap housing configured to be installed at a subscriber premises; a faceplate configured to be connected to the tap housing; a first circuit board configured to be connected to the tap housing; a second circuit board configured to be connected to the faceplate and to the first circuit board; an access cover configured to be connected to the tap housing; wherein the access cover is configured to prevent a tap value of the multi-tap device from being changed when the access cover is connected to the tap housing and permit the multi-tap device to be changed when the access cover is removed from the tap hosing so as to allow the first circuit board to be removed from the tap  housing after the first circuit board has been disconnected from both the tap housing and the second circuit board; wherein the first circuit board and the second circuit board are configured to maintain electronic communication between a headend and with the subscriber network even when the access cover is first removed from the tap housing; and wherein the first circuit board is configured to remain connected to the second circuit board when the access cover is removed from the tap housing.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 26-31, 36, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 6,570,465 B2), in view of Gresko et al. (US 6,133,939) and Conroy et al. (US 2015/0067755 A1); Tang, Gresko et al., and Conroy et al. Applicants prior art cited in the IDS dated July 22, 2020.
11. Tang shows a multi-tap device for a cable television (CATV) system, comprising: a tap housing (2); a 
first circuit board (first circuit board of 14, 34, 44) configured to be positioned in a portion of the tap 
housing; a second circuit board configured to be positioned in a portion of the tap housing (second 
circuit board of 14, 34, 44) but is silent comprising an access cover configured to be connected to the tap housing, wherein the access cover is configured to be opened to provide access to remove the first circuit board from the tap housing; and wherein the first circuit board and the second circuit board are configured to maintain electronic communication between a subscriber network and a headend upon removing the access cover from the tap housing 
	Gresko shows a multi-tap device for a cable television (CATV) system, comprising an access cover (57) configured to be connected to a tap housing (53) wherein the access cover is configured to be opened to provide access to remove the first circuit board from the tap housing (access cover by 
Conroy et al. shows a multi-tap device for a cable television (CATV) system (200), a subscriber network (102) and a headend (104).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the multi-tap device disclosed by Tang with an access cover disclosed by Gresko et al. and a  subscriber network and a headend disclosed by Conroy et al..  Such a modifications would have been obvious where all devices are drawn to multi-tap devices for a cable television (CATV) systems; 
Conroy et al. teaching drop lines where the use of drop lines to subscriber premises is well-known in the CATV art and does not comprise novelty and where Conroy et al. (abstract) teaches;
Techniques for adding WiFi capabilities to a region may include installing WiFi access points in a cable television (CATV) system. For easier installation of the WiFi access points, a WiFi access point extension devices may be integrated into existing taps in the CATV system. The WiFi extended taps are able to provide radio frequency (RF)/CATV signals to subscribers, provide power to the respectively integrated WiFi access point, and maintain power to the coaxial transmission line during installation. During installation, the WiFi access point extension devices can be integrated into the CATV outdoor distribution plant without having to splice into an existing coaxial transmission line. The multiplicity of existing tap locations in CATV distribution plants makes the positioning of new wireless access points extremely versatile for the cable provider. 
Gresko et al. teaching an access cover (57) connected to the tap housing (53); Gresko et al. showing a well-known conventional multi-tap device comprising housing (25) and faceplate (27)(e.g. Tang, Harney et al.) where Gresko et al. (col. 1, lns 7-14) teaches;
This invention relates generally to cable television communication system passive distribution components. More particularly, the invention relates to a signal tap having a housing frame which allows for signal distributing circuitry to be interchanged from either side of the housing frame thereby easily reversing signal direction without disconnection from the CATV coaxial signal cable.

thus suggesting the obviousness of the modifications.
26. A multi-tap device for a cable television (CATV) system, comprising: a faceplate configured to be connected to a subscriber tap portion; a first circuit board (first circuit board of 14, 34, 44 - Tang) 
27. The multi-tap device as defined in claim 26, wherein the faceplate is integral with the tap housing, 
and wherein the access cover is positioned on an opposing side of the tap housing from the faceplate 
(Tang and Gresko).
28. The multi-tap device of claim 26, wherein the faceplate is configured to be connected to one or more subscriber portions that remain connected to one or more subscriber devices while upon removal of the access cover from the tap housing (faceplate and ports of Tang where the access cover of Gresko is only attached to the housing).
29. The multi-tap device of claim 28, wherein the second circuit board is connected to an inner side of the faceplate, and wherein the one or more subscriber tap ports are connected to an outer side of the faceplate (Tang).
30. The multi-tap device of claim 28, wherein the second circuit board comprises a splitter (54) that is 
configured to remain connected to the one or more subscriber tap ports (P1-P8) upon removal of the access cover from the tap housing (Figs. 8, 9 Tang where Gresko provides removable access cover by substitution).
31. A multi-tap device for a cable television (CATV) system, comprising: an access cover; a subscriber tap portion configured to be connected to a faceplate; a signal-conditioning circuit module (EQ) configured to be disposed between the access cover and the subscriber tap portion when the access cover is affixed to the subscriber tap portion; and wherein the subscriber tap portion is configured to maintain electronic communication with a subscriber network and a headend via the signal- conditioning circuit module upon removal of the access cover from the subscriber tap portion (Figs. 8, 9 Tang where Gresko provides removable access cover by substitution).
36. A tap device for a communications system comprising: a tap housing faceplate portion configured to be connected to a subscriber tap portion so as to connect a subscriber device to a communications system through the tap value modification circuit module (EQ module 18); and a tap housing access cover portion (access cover - Gresko); a tap value modification circuit module disposed between the tap housing access cover portion and the tap housing faceplate portion (Fig. 3 - Tang; access cover of Gresko by substitution); wherein the tap housing faceplate portion (3 - Tang) is configured to connect the subscriber device to the communications system through the tap value modification circuit module (connection via ports P1-P8 Tang; subscriber - Conroy by substitution); and wherein a connection between the subscriber device and the communications system is configured to be maintained upon removing the tap housing access cover portion from the tap housing faceplate portion (access cover of Gresko attached to housing - Tang, Gresko).
40. The multi-tap device of claim 36, wherein the tap value modification circuit module (EQ - 18) is configured to be removed from the tap housing without disconnecting connections between the one or more subscriber tap ports and one or more subscriber devices (removable EQ module shown in Fig. 3 - 
Tang).

Claims 12-20 and 32-35, 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 6,570,465 B2), Conroy et al. (US 2015/0067755 A1) and Gresko et al. (US 6,133,939) as applied to claim 8 above, and further in view of Li et al. (US 2015/0130555 A1); Li et al. Applicants prior art cited in the 
IDS dated July 22, 2020.
12. Tang, Gresko et al. and Conroy et al. teach the multi-tap device of claim 11, but are silent wherein 
the tap housing comprises a faceplate that is integral with, and non-removable from, a remainder of the 
tap housing. 
Li et al. shows a drop unit for cable television wherein the tap housing comprises a faceplate that is integral with, and non-removable from, a remainder of the tap housing (soldering, welding – 0033). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the multi-tap device disclosed by Tang, Gresko et al., and Conroy et al. wherein the faceplate is non-removable from the tap housing disclosed by Li et al..  Such a modification would have been obvious where all devices are drawn to housing and covers of cable television subscriber units; and where Li et al. teaches;
[0033] As shown in FIG. 2K, the RF subscriber drop unit 100 includes a cover 180 that may be attached to the housing 110 via compression press fitting, screws, soldering, welding or the like so that the cover 180 is joined with the housing 110 to fully enclose the printed circuit board 160 that is mounted in the interior cavity 112. Gaskets or other sealing elements (not shown) known to those of skill in the art may be provided between the cover 180 and the housing 110 to ensure that the interior cavity 112 is protected from water or moisture ingress once the cover 180 is joined or otherwise attached to the housing 110. The cover 180 may be a generally flat piece of metal and, in some embodiments, may include apertures (not shown) that serve as screw holes that are used to mount the cover 180 in place onto the housing 110.

thus suggesting the obviousness of the modification.
13. The multi-tap device of claim 12, wherein the faceplate is positioned opposite to the access cover, 
such that the faceplate and the access cover face each other, and wherein the second circuit board is configured to be connected to an inner surface of the faceplate (wherein in the broadest reasonable interpretation of the claim (bri), the second circuit board connects to the inner side of the faceplate, the faceplate comprising outer side ports P1-P8; discussed in the reasons for rejection of the claims above).
14. The multi-tap device of claim 12, further comprising one or more subscriber tap ports that are configured to be connected to the faceplate (P1-P8 Tang). 
15. The multi-tap device of claim 14, wherein the first circuit board is configured to be removed from the tap housing without disconnecting connections between the one or more subscriber tap ports and one or more subscriber devices (first and or second circuit boards are removable without disconnection connection of subscriber ports). 
16. The multi-tap device of claim 14, further comprising a plug-in signal-conditioning module that is configured to be connected to the first circuit board (equalizer 18 - Tang; discussed in the reasons for rejection of claim 7 above). 
17. The multi-tap device of claim 16, wherein the second circuit board is configured to be connected to the first circuit board when the first circuit board is positioned within the tap housing, and wherein the second circuit board comprises one or more splitters (discussed in the reasons for rejection of the claims above). 
18. The multi-tap device of claim 17, wherein the one or more splitters comprise: a first splitter configured to be connected to the plug-in signal-conditioning module; and a second splitter configured to be connected to the first splitter and to the one or more subscriber tap ports (splitters, connections and tap ports discussed in the reasons for rejection of the claims above). 
19. The multi-tap device of claim 16, further comprising a directional coupler configured to be 
connected to the first circuit board (directional coupler 16 - Tang; discussed in the reasons for rejection 
of the claims above). 
20. The multi-tap device of claim 19, wherein the directional coupler comprises: an input port configured to be connected to an upstream portion of a line; a first output port configured to be connected to a downstream portion of the line; and a second output port configured to be connected to the plug-in signal-conditioning module (discussed in the reasons for rejection of the claims above). 
32. The multi-tap device of claim 31, wherein the faceplate is integral with, and non-removable from, a remainder of the subscriber tap portion (discussed in the reasons for rejection of the claims above).
33. The multi-tap device of claim 32, wherein the faceplate is positioned opposite to the access cover such that the faceplate and the access cover face each other, and wherein the second circuit board is configured to be connected to an inner surface of the faceplate (Tang teaching the first and second circuit boards and connections; Gresko teaching access cover).
34. The multi-tap device of claim 32, further comprising one or more subscriber tap ports that are configured to be connected to the faceplate (Tang teaching tap ports and faceplate).
35. The multi-tap device of claim 34, wherein the first circuit board is configured to be removed from the tap housing without disconnecting connections between the one or more subscriber tap ports and one or more subscriber devices (Tang teaching the first circuit board, connections and tap ports; Conroy teaching subscriber devices).
37. The multi-tap device of claim 36, wherein the tap housing faceplate portion comprises a faceplate that is integral with, and non-removable from, a remainder of the tap housing faceplate portion. (discussed in the reasons for rejection of the claims above). 
38. The multi-tap device of claim 37, wherein the faceplate is positioned opposite to the tap housing 
access cover portion, such that the faceplate and the tap housing access cover portion face each other such that a second circuit board of the tap housing faceplate portion is configured to be connected to an inner surface of the faceplate (inner surface connection inherent by Tang; access cover, faceplate, tap 
housing discussed in the reasons for rejection of the claims above).
39. The multi-tap device of claim 36, further comprising one or more subscriber tap ports that are 
configured to be connected to the faceplate (ports P1-P8 discussed in the reasons for rejection of the claims above).
Response to Arguments
Applicant’s arguments filed January 5, 2022, with respect to rejections under non-statutory double patenting and for claims 1-10 under 35 U.S.C. §103 have been fully considered and are persuasive.  The rejections of claims 1-10 have been withdrawn. 
Applicant's arguments regarding rejections of claims 11-20 and 26-36 are not persuasive.

Examiner Interview
The Examiner acknowledges the interview of November 2, 2021.

§ 103 Rejections
Applicants submit;
Independent claims 1 and 11 have been amended. Also, claims 21-25 have been cancelled. In sharp contrast to Applicant’s amended independent claim 1, the cited prior art fails to disclose first and second circuit boards which are configured to maintain electronic communication between a headend and a subscriber network upon removing the access cover from the tap housing. Also, in sharp contrast to Applicant’s amended independent claim 11, the cited art fails to disclose a first circuit board and a
second circuit board which are configured to maintain electronic communication between a headend and a subscriber network upon removing the access cover from the tap housing. Unlike Applicant’s claimed invention, the cited references disclose a tap device which ceases the electronic communication between the subscriber network and the headend given that the subscriber tap ports are disconnected upon removal of the cover given that the subscriber tap ports are part of the cover.
Accordingly, Applicant respectfully requests that the § 103 rejections be withdrawn with respect to claims 1 and 11. Claims 2-10 ultimately depend upon amended independent claim 1. Claims 12-20 ultimately depend upon amended independent claim.

	The Examiner agrees with Applicants arguments with respect to claims 1-10 and the claims are now indicated as allowable.
Regarding claims 11-20 and 26-40, the Examiner does not agree that the claims distinguish over the prior art of record.  Tang shows a multi-tap device comprising a housing 2, faceplate 3 including ports P1-P8, circuit boards 14, 34, 44 et al.), and circuit connection of the device (Figs. 8, 9) as well as additional connections and specific circuitry.  Gresko et al. shows and access cover (57) for a multi-tap device.  Conroy et al. teaches a headend (104) and taps (200) to subscribed units (102) for a CATV system.  Li et al. shows a drop unit for cable television wherein the tap housing comprises a faceplate that is integral with, and non-removable from, a remainder of the tap housing (soldering, welding – 0033).  All device are within the field of CATV muti-tap devices where reasons for combination would have been obvious and are of record.  Accordingly, claims 11-20 and 26-36 do not patentably distinguish over the prior art of record and the rejections are maintained and/or made in view of the prior art above.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest the specific structural and/or functional limitations of the claims nor would it have been obvious to combine thus the claims are allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from 
the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN O TAKAOKA whose telephone number is (571)272-1772. The examiner can normally be reached M-F 9-5 flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEAN O TAKAOKA/Primary Examiner, Art Unit 2843